 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10          Thomas Russell Boardman,
                                                         CASE NO. 3:19-cv-05328-BHS-DWC
11                                 Petitioner,
                                                         ORDER SUBSTITUTING
12                 v.                                    RESPONDENT
13          State of Washington,

14                                 Respondent.

15

16          Petitioner Thomas Russell Boardman, who is proceeding pro se, filed a Petition for Writ

17 of Habeas Corpus pursuant to 28 U.S.C. § 2254. Dkt. 1. In his Petition, Petitioner named the

18 State of Washington as Respondent. See id. The proper respondent to a habeas petition is the

19 “person who has custody over [the petitioner].” 28 U.S.C. § 2242; see also § 2243; Brittingham

20 v. United States, 982 F.2d 378 (9th Cir. 1992); Dunne v. Henman, 875 F.2d 244, 249 (9th Cir.

21 1989). According to his Petition, Petitioner is currently confined at Coyote Ridge Corrections

22 Center (“CRCC”) in Connell, Washington. See Dkt. 1. The Superintendent of CRCC is Jeffrey

23 A. Uttecht.

24


     ORDER SUBSTITUTING RESPONDENT - 1
 1          Accordingly, the Clerk of Court is directed to substitute Jeffrey A. Uttecht as the

 2 Respondent in this action. The Clerk of Court is also directed to update the case title.

 3          Dated this 30th day of April, 2019.



                                                          A
 4

 5
                                                          David W. Christel
 6                                                        United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER SUBSTITUTING RESPONDENT - 2
